             Case 3:21-cv-05253-RJB Document 5 Filed 04/09/21 Page 1 of 2



                                                      THE HONORABLE ROBERT J. BRYAN
 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA
 9   MARKEL AMERICAN INSURANCE                     IN ADMIRALTY
     COMPANY, as subrogee of Carolyn
10   Lubenau,                                      No. 3:21-cv-05253- RJB
11
                           Plaintiff,              NOTICE OF RELATED CASE
12          v.

13   JEFFREY FRENETTE and PREMIER
     GUIDE SERVICE, LLC
14

15                         Defendants.

16          Pursuant to Local Civil Rule 3(g), Markel American Insurance Company provides the
17   following notice of related case:
18
                                                                                                  DATE
19        COURT                          CAPTION                CAUSE NO.
                                                                                                  FILED
20     U.S. District      In the Matter of the Complaint of
                                                               3:21-cv-05132                 02/22/2021
       Court for the      VIP Outdoors Inc for
21     United States      Exoneration from or Limitation
       District Court     of Liability as Owner of a 28'
22
       for the Western    Willie M/V Nemesis
23     District of
       Washington
24

25          The above-referenced case is related to the instant action because it concerns

26   substantially the same event: the August 24, 2020 collision of vessel NEMESIS, Oregon

                                                                                      LAW OFFICES OF
                                                                            NICOLL BLACK              & FEIG PLLC
                                                                                 1325 FOURT H AVENUE
                                                                                           SUITE 1650
                                                                              S E A T T L E , W A S H I N G T O N 98101
     NOTICE OF RELATED CASE- 1                                                              (206) 838-7555

     No. 3:21-cv-05253
            Case 3:21-cv-05253-RJB Document 5 Filed 04/09/21 Page 2 of 2




 1   registration OR 849 AFE, with a 2015 Alumaweld Super Vee, HIN AWB25334B515, owned

 2   by Carolyn Lubenau and insured by Markel American Insurance Company.

 3          DATED this 9th day of April, 2021.

 4
                                                 NICOLL BLACK & FEIG PLLC
 5
                                                 /s/ Jeremy B. Jones
 6
                                                 Jeremy B. Jones, WSBA No. 44138
 7                                               Attorneys for Markel American Insurance
                                                 Company, as subrogee of Carolyn Lubenau
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

                                                                                    LAW OFFICES OF
                                                                       NICOLL BLACK                 & FEIG PLLC
                                                                               1325 FOURT H AVENUE
                                                                                         SUITE 1650
                                                                            S E A T T L E , W A S H I N G T O N 98101
     NOTICE OF RELATED CASE- 2                                                            (206) 838-7555

     No. 3:21-cv-05253
